Whitfield, J.
Mandamus proceedings were brought November 11th, 1913, to require the town authorities to place the relator’s name on the ballots as a candidate for marshal at a town election held November 25th, 1913, based upon a petition endorsing the relator as a candidate for marshal. The statute authorizing the municipality to elect a marshal was amended in June, 1913, so as to make the marshal appointive-and the advertisement for the election made-no provision for electing a marshal. A peremptory writ of mandamus was issued November 21st, 1913, on the theory that the amending act of 1913 is unconstitutional ; but a stay of proceedings was ordered by the trial judge. On May 14th, 1914, a writ of error was taken by the respondents. But the writ of error does not appear to have been recorded as required by law so as to give this court jurisdiction of the defendants in error, and there being no appearance here for the defendants in error, the writ of error should be and is hereby dismissed.
Shackleford, C. J., and Taylor, Cockrell and Hocker, J. J., concur.